On Petition for Rehearing
By the Court,
Coleman, C. J.:
The respondent asks for a rehearing, and assigns as grounds thereof: (1) That we overlooked the fact that the complaint asks relief of the defendant without designating in which capacity it is sought; and (2) because the order of reversal directed the lower court to permit appellant to amend her complaint as she may be advised.
1, 2. We might well deny the petition without comment ; but, in view of the position taken by both parties to the action, as manifested in the petition and the answer thereto, we deem it proper to say that in preparing our former opinion we had in mind the well-recognized rule that the prayer for relief in a complaint is no part of the statement of a cause of action (21 R. C. L. 489; 31 Cyc. 110) ; and having held that no cause of action was alleged against the defendant in his *455individual capacity, and that in view of the fact that it is an impossibility for the defendant to hold the property in question in both capacities, we concluded that it appeared from the complaint itself, as a matter of law, that there was no uncertainty as to the capacity in which plaintiff seeks to hold the defendant responsible, as she is bound by the material allegations of her complaint (Christensen v. Duborg, 38 Nev. 410, 150 Pac. 306).
As to the second point made, it may be that we might as well have made no order as to an amendment; but we think it goes without saying that any amendment which may be made must be in accordance with the law. Such was the view we entertained at that time.
At least one question is presented by the record in this case which we were not called upon to determine because not assigned as error; but we think from what we did say it can be inferred what our ruling would have been had the point been presented. The law is clear, and a disregard of it will simply entail useless expense.
Petition for rehearing is denied.